Name: Commission Regulation (EEC) No 1613/86 of 27 May 1986 amending Regulation (EEC) No 841/86 fixing the initial quotas for 1986 to be opened by Portugal in respect of certain products of the wine sector from third countries
 Type: Regulation
 Subject Matter: beverages and sugar;  international trade;  agricultural activity;  tariff policy
 Date Published: nan

 28 . 5. 86 Official Journal of the European Communities No L 142/21 COMMISSION REGULATION (EEC) No 1613/86 of 27 May 1986 amending Regulation (EEC) No 841/86 fixing the initial quotas for 1986 to be opened by Portugal in respect of certain products of the wine sector from third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3797/85 of 20 December 1985 laying down detailed rules concer ­ ning quantitative restrictions on the imports into Portugal from third countries of certain agricultural products subject to transition by stages ('), and in particular Article 3 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 841 /86 (2) fixed the initial quotas for 1986 to be opened by Portugal in respect of certain products of the wine sector from third countries ; Whereas provision should be made for informing the Commission of imports into Portugal of the said products under the quotas fixed ; Whereas the measures provided for in this Regulation are in accordance with the opnion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 The following Article la is hereby inserted in Commis ­ sion Regulation (EEC) No 841 /86 : 'Article la The Portuguese authorities shall notify the Commis ­ sion every three months of the quantities that been imported, broken down by exporting country.' Article 2 This Regulation shall enter into force on the day of its publication in Officiel Journal of the European Commu ­ nities. It shall apply with effect from 1 March 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 May 1986. For the Commission , Frans ANDRIESSEN Vice-President (') OJ No L 367, 31 . 12. 1985, p. 23 . (2) OJ No L 77, 22. 3 . 1986, p. 15 .